            Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF OKLAHOMA
__________________________________________
                                           :
UNITED STATES SECURITIES AND               :
EXCHANGE COMMISSION,                       :
                                           :
                  Plaintiff,               :
                                           :
            vs.                            : Civil No. CIV-19-1152-F
                                           :
JOHN SPECIAL,                              :
                                           :
                  Defendant,               :
                                           :
            and                            :
                                           :
MICHAEL MURPHY,                            :
                                           :
                  Relief Defendant.        :
_________________________________________ :


                                        COMPLAINT

       Plaintiff United States Securities and Exchange Commission (the “Commission”), for its

Complaint against Defendant John Special and Relief Defendant Michael Murphy, alleges as

follows:

                                         SUMMARY

       1.      This action involves insider trading based on material, nonpublic information.

Defendant John Special received material, nonpublic information regarding advanced merger

discussions between Covidien PLC (“Covidien”) and Medtronic PLC (“Medtronic”) from his

personal friend and business associate, John Kenneth Davidson. Davidson had learned the

information from his personal friend and neighbor, who was on Covidien’s board of directors.

Davidson entrusted Special with this information with the expectation that Special would keep

it confidential and not use it to trade. Instead, Special purchased Covidien stock and options

                                               1
              Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 2 of 9



 ahead of the merger being announced to the public, in accounts that he controlled and in an

 account in the name of his close friend, Relief Defendant Michael Murphy.

        2.       On the evening of Sunday, June 15, 2014, Covidien and Medtronic issued a

 press release announcing that Medtronic would acquire Covidien at a price of approximately

 $93.22 per share, a 29% premium above the current market price. The following morning,

 Special liquidated all of his and Murphy’s Covidien holdings, realizing $1.182 million in profits

 in the accounts he controlled and more than $359,000 in Murphy’s account.

        3.       By engaging in the conduct described above, Special violated Section 10(b) of

 the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 thereunder [17 C.F.R. § 240.10b-5]. Relief Defendant Michael Murphy received gains from

 Special’s trading in his account, over which Murphy has no legitimate claim. Accordingly, the

 Commission seeks a Final Judgment: (i) enjoining Special from future violations of Section

 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §

 240.10b- 5]; (ii) ordering Special to disgorge his ill-gotten gains together with prejudgment

 interest; (iii) ordering Special to pay a civil monetary penalty; and (iv) ordering Murphy to

 disgorge the ill-gotten gains he received.

                                 JURISDICTION AND VENUE

        4.       This Court has jurisdiction over this action pursuant to Sections 21(d), 21(e),

 21A, and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), 78u-1, and 78aa].

         5.     Venue in this district is proper pursuant to Section 27(a) of the Exchange Act [15

U.S.C. §§ 78aa(a)]. Certain of the purchases and sales of securities and acts, practices,

transactions, and courses of business alleged in this Complaint occurred within the Western

District of Oklahoma, and were effected, directly or indirectly, by making use of the means,



                                                 2
               Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 3 of 9



instruments or instrumentalities of transportation or communication in interstate commerce, or of

the mails, or the facilities of national securities exchanges. Specifically, as described in this

complaint, Special purchased Covidien securities and participated in relevant communications in

this District. Special’s primary residence is also in this District.

                                           DEFENDANT

         6.       Defendant John Special, age 67, is a resident of Stillwater, Oklahoma. He is

 the president and CEO of Special Energy Corporation and Special Exploration, both involved in

 the oil and gas industry. He is also president and CEO of Boot Hill Development Company, a

 securities trading and finance company.

                                      RELIEF DEFENDANT

         7.       Relief Defendant Michael Murphy owns several businesses involved in the oil

 and gas industry. He is friends with Special and acquainted with Davidson. He held a

 brokerage account in which he allowed Special to trade securities. Special placed numerous

 Covidien trades in that account during the time period at issue.

                        OTHER RELEVANT PERSONS AND ENTITIES

         8.       John Kenneth “Ken” Davidson is a resident of Oklahoma City, Oklahoma.

 He also is involved in the oil and gas industry.

         9.       Covidien PLC was an Irish global health care products company and

 manufacturer of medical devices and supplies. It was headquartered in Dublin, Ireland. At the

 time of the relevant trading, Covidien’s securities publicly traded in the United States on the

 New York Stock Exchange.

         10.      Medtronic PLC is the world’s largest medical device company.




                                                  3
              Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 4 of 9




                            COMMONLY-USED TRADING TERMS

        11.      A stock option, commonly referred to as an “option,” gives its purchaser/holder

the option to buy or sell shares of an underlying stock at a specified price (the “strike price”)

before a specified time (the “expiration”). Options are generally sold in “contracts,” which give

the option holder the opportunity to buy or sell 100 shares of an underlying stock. If the holder

does not exercise the option prior to the expiration date, the option expires as worthless.

        12.      A “call” option, such as those purchased by Special, gives the purchaser/holder

of the option the right, but not the obligation, to purchase a security at a specified strike price

prior to expiration. For example, one “October 2014 $72” call on ABC Co.’s shares would give

the purchaser the right to buy 100 ABC shares for $72 per share before the call expired on a

specified date in October 2014. Generally, the buyer of a call option anticipates that the price

of the underlying security will increase prior to expiration. If the call option’s strike price is

above the price at which the underlying stock is trading, the call option is considered to be “out

of the money,” because it would be unprofitable to exercise the call and pay more for the stock

than the price for which it could be obtained in the market. Conversely, if the strike price is

below the then-current market price, the call is considered to be “in the money,” because one

could exercise the option, obtain the stock at the strike price, and then sell it at the higher

market price for a profit. For a given expiration month, out of the money options are typically

cheaper to buy than those that are in the money.

                                              FACTS

       13.       In April or May 2014, Davidson learned about Medtronic’s potential acquisition

of Covidien from his close friend and neighbor, who was a member of the Covidien board of



                                                 4
             Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 5 of 9



directors (the “Director”). The fact that Covidien and Medtronic were in advanced merger

discussions was material and nonpublic.

       14.      The Director trusted Davidson with this information based on their close

personal relationship, which included a history of sharing confidential personal and business

information. The Director warned Davidson not to trade Covidien securities, and Davidson

agreed. Notwithstanding this promise, Davidson purchased 1,250 shares of Covidien stock on

May 15, 2014, and did not tell the Director that he had done so.

       15.      On or before May 21, 2014, Davidson divulged to Special certain material,

nonpublic information about the merger discussions between Covidien and Medtronic.

Davidson trusted Special with this information based on their personal relationship and business

association, which included a history of sharing confidential personal and business information.

Davidson also had previously mentioned to Special his close relationship with the Director,

including the fact that the Director was a board member of several well-known public

companies.

       16.      Special knew or was reckless in not knowing that Davidson had learned the

material, nonpublic information about the Covidien merger from the Director. Moreover,

Davidson shared the information with Special with an expectation that Special would not trade

on it. Special had no knowledge that Davidson had traded on the basis of material, nonpublic

information regarding the Covidien merger.

       17.      On May 21, 2014, while aware of the information that Davidson had shared with

him regarding the Covidien-Medtronic merger, Special purchased 75 out of the money

Covidien call options with a strike price of $72.50 and an expiration date in October 2014 in an




                                              5
                 Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 6 of 9



    account he controlled. Special had never before invested in Covidien. He did not inform

    Davidson about this purchase.

           18.      Thereafter, between May 28 and June 13, 2014, while aware of the information

    that Davidson had shared with him regarding the Covidien-Medtronic merger, Special

    continued to purchase Covidien stock and options. 1 Special made purchases in five different

    accounts that he controlled, which were held at three different brokers, including 2,000 shares

    of Covidien common stock and an additional 700 Covidien call options. Whereas Special often

    used options to hedge other securities positions, the long position he established in Covidien

    was not hedged and thus reflected confidence that the company’s stock price would increase.

           19.     At the time, Special did not disclose to Davidson that he had made any of these

    purchases.

           20.      Between May 21 and June 2, 2014, Special also purchased 225 out of the money

    Covidien call options and 2,500 Covidien shares in an account in the name of Relief Defendant

    Murphy. 2 Special and Murphy were close friends. Murphy knew that Special was a serious and

    active investor, so he allowed Special to trade in a brokerage account held in Murphy’s name.

    Murphy did not know that Special had purchased Covidien securities while in possession of

    material, nonpublic information.

           21.      At the time, Special did not disclose to Davidson that he had made purchases in

    the account of Murphy.

           22.     On the evening of Sunday, June 15, 2014, Covidien and Medtronic issued a press

    release announcing that Medtronic would acquire Covidien at approximately $93.22 per


1
 Defendant Special entered into a series of tolling agreements that extended any applicable statute of limitations to
cover conduct that occurred in May and June 2014.
2
  Relief Defendant Murphy entered into a series of tolling agreements that extended any applicable statute of
limitations to cover conduct that occurred in May and June 2014.

                                                         6
              Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 7 of 9



 Covidien share. This was a 29% premium above the current market price. The following

 morning, Special liquidated his Covidien holdings, realizing $1.182 million in profits. That

 day, Covidien stock traded on volume of more than 68 million shares, compared to an average

 daily trading volume of approximately 1.3 million shares.

        23.      Special also sold Murphy’s Covidien holdings on June 16, yielding profits of

 $359,770.50. By virtue of Special’s trading, Murphy has obtained funds as part, and in

 furtherance, of violations of the securities laws, and, as a consequence, he has been unjustly

 enriched.

                                  FIRST CLAIM FOR RELIEF

       Violations of Exchange Act Section 10(b) and Rule 10b-5 Thereunder Against
                                 Defendant John Special

        24.      The Commission realleges and incorporates by reference each and every

 allegation in paragraphs 1 through 23, inclusive, as if fully set forth herein.

        25.      Special knew, or was reckless in not knowing, that the information he acquired

 concerning the potential Covidien merger was material, nonpublic information.

        26.      When Davidson communicated this material, nonpublic information to him,

Special also knew or reasonably should have known, based on their history, pattern, or practice

of sharing confidences, that Davidson expected him to maintain its confidentiality.

        27.      By purchasing Covidien options and stock after learning of the potential merger,

 Special misappropriated material, nonpublic information for securities trading purposes, in

 breach of a duty of trust and confidence he owed Davidson.

        28.      By reason of the actions alleged herein, Special violated Section 10(b) of the

 Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], and

 unless restrained and enjoined will continue to do so.

                                                 7
                 Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 8 of 9



                                  SECOND CLAIM FOR RELIEF
                    Equitable Relief Against Relief Defendant Michael Murphy

           29.      The Commission realleges and incorporates by reference paragraphs 1 through

 28, inclusive, as if fully set forth herein.

           30.      Relief Defendant Michael Murphy received gains from trades based on material

 nonpublic information, over which he has no legitimate claim.

           31.      Murphy received the gains described above as part of, and as a consequence of,

 the securities law violations by Defendant Special described above, under circumstances in

 which it is not just, equitable, or conscionable for him to retain the funds.

           32.      By reason of the foregoing, Murphy has been unjustly enriched.


                                       PRAYER FOR RELIEF

           WHEREFORE, the Commission respectfully requests that the Court enter a Final

 Judgment:

                                                   I.

          Finding that Special violated the provisions of the federal securities laws as alleged

herein;

                                                   II.

           Permanently restraining and enjoining Special from, directly or indirectly, engaging in

 conduct in violation of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5

 thereunder [17 C.F.R. § 240.10b-5];

                                                  III.

           Ordering Special to disgorge, with prejudgment interest, all ill-gotten gains as alleged

 herein;


                                                   8
              Case 5:19-cv-01152-F Document 1 Filed 12/12/19 Page 9 of 9



                                              IV.

        Ordering Special to pay civil penalties pursuant to Section 21A of the Exchange Act [15

 U.S.C. § 78u-1];

                                               V.

       Ordering Relief Defendant Murphy to disgorge the profits he individually received from

Special’s conduct;

                                              VI.

        Granting such other and further relief as this Court may deem just, equitable, or

 necessary.



 Dated: December 12, 2019                   Respectfully submitted,

                                            /s/ Daniel J. Maher
                                            Daniel J. Maher (Mass. Bar 654711)
                                            Carolyn Welshhans
                                            Michael Brennan
                                            Matthew Reilly
                                            Counsel for Plaintiff
                                            U.S. SECURITIES AND EXCHANGE COMMISSION
                                            100 F Street, N.E.
                                            Washington, D.C. 20549
                                            Tel: (202) 551-4737 (Maher)
                                            maherd@sec.gov




                                               9
